Title: To Alexander Hamilton from James McHenry, 18 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department Trenton 18~ Septr. 1799

I received this morning your letter of the 16~ instant inclosing extracts from Lieutt. Coll. Smiths letter to you of 7~ instant.
I cannot doubt the correctness of the Colonels representation relative to the state of the muskets. It is probable the old stock, long since provided, from which the delivery to his regiment may have been made is generally as he has represented. The muskets which have been fabricated under my administration, will be found, I expect, less exceptionable and next year, or when the soldiers shall have become acquainted with the use of their arms and acquired habits of attention to the care of them, it may be proper to put our best into their hands. Such of these they are now in possession of, which the Inspectors shall report unfit for service or to train with, will be exchanged.
The sacks I must presume conform to pattern and have been passed by sworn inspectors. They may however be illy calculated for hard service.
The appointments to the Regiments which are defective in their complement of regular mates will be made next session of Congress. No inconvenience I apprehend can possibly result to the service from this delay, the temporary surgeons mates supplying their places.
Having determined to appoint two Cadets to each of the new Regiments you will be pleased to require a recommendation from the Lieutenant Colonels of two young gentlemen whom they would respectively prefer. Cadets should be informed they are to expect promotion, from merit only, and by no means on the principle of succession. This ought to be clearly understood.
Inclosed is a copy of a letter from John Bray, dated Brunswick the 17~ instant. Mr. Bray will be informed, that the business his letter relates to, is exclusively with you.
I have the honor to be, with great Respect, Sir,   Your most Obedient and Huml. Servt.
James McHenry
Major General Alexander Hamilton

